DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I (claims 1-10 and 16-20) in the reply filed on 01/25/2021 is acknowledged. 

Claims 1-10 and 16-20 are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0396132), in view of Thakolsri et al. (US 2020/0145833).

As to claim 16, Wang discloses a system of a telecommunications network components including at least one domain name system (DNS) (¶0094), the system comprising: 
at least one processor (Fig. 17, “processor”); 
at least one memory operably coupled to the at least one processor and storing computer executable instructions that, when executed by the at least one processor (Fig. 17), causes one or more of the network components to: 
instantiate a network function (NF) associated with a target region (Fig. 14; ¶0062, “A specific NF or NF services can be instantiated and deployed in many and distinct data centers (DCs) according to on demand requirements from operator”; ¶0063); 
based on the instantiation, obtain a global list at the NF based on communicating with the DNS (NFx - NFz, NRF#a - NRF#c, Fig. 14; 1502, 1506, Fig. 15; ¶0094, “The address of the first NF may be preconfigured or can be discovered ; 
identify at least one regional NRF associated with the target region based on the global list (Fig. 14; Fig. 15; ¶0128, “NRF #a is deployed in data center (DC) #a, NRF #b is deployed in data center (DC) #b, and NRF #c is deployed in data center (DC) #c”; ¶0147, “steps 1502-1508 not only apply for discovering an NRF”); and 
dynamically register the NF with the at least one regional NRF (Fig. 15; ¶0142, “determine the best suitable swarm entries for that requesting NF”; ¶0144, “determine and choose at least one NRF instance and swarm entry, based on physical distance closeness and/or topology closeness, e.g. whether or not the requesting NF and the NRF/swarm entry candidates are deployed in the same DC, cluster, domain etc”); ¶0147).

	Although Wang discloses registering a NF and deploying a NF in a regional network (¶0062; ¶0063), therefore the NF is interpreted to include a new NF, Wang does not specifically use a term new NF. However, Thakolsri discloses registering a new NF (1204, 1214, 1215, Fig. 12; ¶0065; ¶0077; ¶0195, “the NSMF 1207 informs the global NRF 1204 about the new network functions 1210, 1212, 123”; ¶0218, “the NRF registers the new network function in its database with the corresponding OAM network slice identifier and the corresponding CN network slice identifier”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include registering a new NF, as taught by Thakolsri because it would increase the services and capabilities by adding the new network function to the system, thereby improving a 

As to claim 17, Wang discloses the system of claim 16, wherein the at least one memory further includes the computer executable instructions to identify the at least one regional NRF based on: identifying a global NRF based on the global list; querying the global NRF for a regional list, wherein the regional list corresponds to a set of regional NRFs; receiving the regional list from the global NRF; and identifying the at least one regional NRF associated with the target region based on the regional list (Figs. 14-15; ¶057, “Nnrf_NFDiscover service enables the NF service consumer to discover the service provided by the NF service provider by querying the NRF”; ¶0094; ¶0128; ¶0142; ¶0143; ¶0144; ¶0147).

As to claim 18, Wang discloses the system of claim 16, wherein the at least one memory further includes the computer executable instructions to discover at the NF other NFs associated with the target region based on communicating with the at least one regional NRF (Figs. 14-15; ¶057; ¶0094; ¶0128; ¶0142; ¶0143; ¶0144; ¶0147).

As to claim 19, Wang discloses the system of claim 16, wherein the at least one memory further includes the computer executable instructions to: instantiate a preceding NF before the NF, wherein the preceding NF corresponds to a preceding functionality; query the DNS for a global list; receive a query response from the DNS; and register the  NF as a global list with the DNS based on the query instead of registering for the preceding functionality (Figs. 14-15; ¶057; ¶0094; ¶0128; ¶0142; ¶0143; ¶0144; ¶0147).

As to claim 20, Wang discloses the system of claim 16, wherein the at least one memory further includes the computer executable instructions to: instantiate a preceding NF before the NF, wherein the preceding NF corresponds to an initial region; obtain a global list from the DNS, wherein the global list represents global NRFs; query one of the global NRFs based on the global list for a list of regional NRFs; and register the  NF with one or more of the global NRFs, wherein the  NF is registered as a regional NRF associated with an assigned region instead of registering for the initial region (Figs. 14-15; ¶057; ¶0094; ¶0128; ¶0142; ¶0143; ¶0144; ¶0147).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Ultra Cloud Core 5G Session Management Function, Release 2020.02 - Configuration and Administration Guide”, Cisco (02/2020) discloses the Network Repository Function (NRF) deployment can be logically segmented as global, regional, and so on, for a reliable network management, and the SMF interacts with Region 1 NRF endpoints for management and AMF discovery. For UDM, CHF, and PCF discovery, the SMF communicates with the Global NRF endpoints (Fig. 9).

Mendoza et al. (US 2020/0296606), Cakulev et al. (US 10,887,751), Seenappa et al. (US 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        February 26, 2021